     Case 3:18-cv-00379-MMD-CLB Document 29 Filed 08/16/21 Page 1 of 1



1                                 UNITED STATES DISTRICT COURT

2                                      DISTRICT OF NEVADA

3                                                     ***

4     ROGELIO PEREZ,                                        Case No. 3:18-CV-0379-MMD-CLB
5                                        Plaintiff,          ORDER TO FILE OPPOSITION
                                                            TO DEFENDANTS’ MOTION FOR
6            v.                                                 SUMMARY JUDGMENT
7     DR. ROMEO ARANAS, et al.,
8                                    Defendants.
9

10          On July 22, 2021, Defendants filed a motion for summary judgment (ECF No. 24).

11   Plaintiff was given notice of the motion pursuant to the requirements of Klingele v.

12   Eikenberry, 849 F.2d 409 (9th Cir. 1988), and Rand v. Rowland, 154 F.3d 952 (9th Cir.

13   1998) (ECF No. 40). Plaintiff’s opposition to the motion was due on August 12, 2021.

14   (Id.) To date, Plaintiff has failed to file an opposition.

15          The court will sua sponte grant Plaintiff one final extension of time to September

16   15, 2021 to file an opposition to the motion for summary judgment. No further extensions

17   of time shall be granted. If Plaintiff fails to file an opposition, the motion will be submitted

18   to the court for decision.

19          IT IS SO ORDERED.

20          DATED: August 16, 2021

21
                                                                     ______
22                                               UNITED STATES MAGISTRATE JUDGE

23

24

25

26
27

28
